Citation Nr: 0607256	
Decision Date: 03/13/06    Archive Date: 03/23/06

DOCKET NO.  00-00 659	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUE

Entitlement to an increased rating for bilateral glaucoma, 
currently evaluated as 20 percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The veteran served on active duty from October 1972 to April 
1989.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1999 decision of the Denver, 
Colorado, Regional Office (RO) of the Department of Veterans 
Affairs (VA).  In July 2003, after undertaking further 
development under the now invalidated provisions of 38 C.F.R. 
§ 19.9(a)(2) (2003), the Board remand the appeal for 
additional development.


FINDING OF FACT

Bilateral glaucoma does not cause corrected visual acuity to 
be worse than 20/40 bilaterally or average concentric 
contraction to be worse than between 45 and 60 degrees 
bilaterally.


CONCLUSION OF LAW

The veteran does not meet the criteria for an increased 
rating for bilateral glaucoma.  38 U.S.C.A. §§ 1155, 5102, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 
3.321(b)(1), 4.7, 4.55, 4.56, 4.75, 4.76, 4.76a, 4.83, 4.84a, 
Diagnostic Codes 6013, 6078 (2005).


REASONS AND BASES FOR FINDING AND CONCLUSION

Veterans Claims Assistance Act of 2000

Under the Veterans Claims Assistance Act of 2000 (VCAA), Pub. 
L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000), VA first has a 
duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102; 
38 C.F.R. § 3.159(b)(2).  Second, VA has a duty to notify the 
veteran of the information and evidence needed to 
substantiate and complete a claim, notice of what part of 
that evidence is to be provided by the claimant, and notice 
of what part VA will attempt to obtain for the claimant.  38 
U.S.C.A. § 5103(a); Charles v. Principi, 16 Vet. App. 370, 
373-74 (2002); Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Third, VA has a duty to assist claimants in 
obtaining evidence needed to substantiate a claim.  This 
assistance includes obtaining all relevant evidence 
adequately identified in the record, and in some cases, 
affording VA examinations.  38 U.S.C.A. § 5103A; 38 C.F.R. 
§ 3.159.  Finally, VA has a duty to notify the veteran that 
he should submit all pertinent evidence in his possession.

In this case, the Board finds that there is no issue as to 
providing an appropriate application form or completeness of 
the application.  The written notice provided in the 
September 1999 statement of the case, and the July 2004 
supplemental statement of the case, amongst other documents, 
fulfills the requirements set forth under 38 U.S.C.A. 
§ 5103(a), to include any duty to inform the veteran to 
submit all pertinent evidence in his possession.

The Board also finds that VA has secured all available 
pertinent evidence and conducted all appropriate development 
including obtaining treatment records and/or replies from 
Columbia Family Practice, Crockett Vision Center, the Denver 
VA Medical Center, and Lockheed Martin.  In this regard, the 
record also shows that multiple VA examinations have been 
held to ascertain the severity of his glaucoma.  The record 
also shows that the veteran was notified in an October 2005 
supplemental statement of the case that Dr. Edward Ellis 
failed to reply to VA's request for his treatment records and 
that his appeal will be decided without these records if he 
fails to obtain them.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), it was 
held that the applicable statute and regulation provide for 
pre-initial-RO adjudication notice of the VCAA.  It was, 
however, specifically recognized that the United States Court 
of Appeals for Veterans Claims (Court) did not intend to 
invalidate adjudications made prior to the provision of VCAA 
notice.  Id. at 120.  Instead, the veteran was found to have 
the right to be provided the requisite VCAA content-complying 
notice and proper subsequent VA process at some time during 
the appellate process.  Id. at 122-4.  While notice of the 
VCAA was not provided until after the rating decision, the 
veteran was provided more than adequate time to respond, 
provide pertinent evidence, and to participate in a 
meaningful way in the prosecution of his appeal.  Therefore, 
to decide the appeal would not be prejudicial error to the 
claimant under Bernard v. Brown, 4 Vet. App. 384 (1993).

Hence the Board finds that VA has fulfilled its duties under 
the VCAA.

To the extent that VA has failed to fulfill any duty to 
notify and assist the veteran, the Board finds that error to 
be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).  In this 
case, however, because there is not a scintilla of evidence 
that any failure on the part of VA to further comply with the 
VCAA reasonably affects the outcome of this case, the Board 
finds that any such failure is harmless.  While perfection is 
an aspiration, the failure to achieve it in the 
administrative process, as elsewhere in life, does not, 
absent injury, require a repeat performance.  Miles v. M/V 
Mississippi Queen, 753 F.2d 1349, 1352 (5th Cir. 1985).

The Claim

The veteran and his representative contend that the 
claimant's bilateral glaucoma is manifested by symptomatology 
that warrants the assignment of an increased rating.  It is 
requested that the veteran be afforded the benefit of the 
doubt.

The Facts

Medical treatment records show complaints and/or treatment 
for loss of vision due to glaucoma.  See treatment records 
from Crockett Vision Center dated from November 2001 to March 
2003; the Denver VA Medical Center dated from November 2000 
to November 2001; and Lockheed Martin dated from October 1995 
to August 2000.  The Lockheed Martin records also show the 
veteran having problems with depth perception.  Id.

As to his corrected visual acuity, VA treatment records show 
readings of 20/20 bilaterally, 20/25 on the right and 20/30 
on the left, 20/30 on the right and 20/25 on the left, and 
20/25 bilaterally.  See VA treatment records dated in April 
2001, May 2001, August 2001, and November 2001 to November 
2001.  The Lockheed Martin records show the veteran's 
corrected visual acuity as 20/18 in December 1998.  

As to field of vision, while Crockett Vision Center provided 
copies of its field of vision studies, no interpretation of 
those studies were provided and VA may not provide its own 
interpretation.  See Colvin v. Derwinski 1 Vet. App. 171, 175 
(1991) (VA may only consider independent medical evidence to 
support its findings and is not permitted to base decisions 
on its own unsubstantiated medical conclusions); Also see 
Kelly v. Brown, 7 Vet. App. 471 (1995). 

The veteran appeared for a VA examination in August 1999.  
The veteran did not complain of eye pain, injury, or 
infection.  It was noted that he treated his glaucoma with 
eye drops.  He also wore glasses.  On examination, corrected 
visual acuity was 20/30 bilaterally.  Intraocular pressure 
was 21 bilaterally.  Extraocular movement (EOM) was full.  
The "canea," iris, lenses, and the anterior chamber of the 
eyes were okay.  Disc border shape and macular vessels were 
also okay.  Pupils were equal and reactive to light (PERL).  
The visual field extent at the eight principal meridians, in 
degrees, was as follows on the right: Temporally: 55; down 
temporally: 45; down: 38; down nasally: 38; nasally: 42; up 
nasally: 45; up: 45; up temporally: 56.  The visual field 
extent at the eight principal meridians, in degrees, was as 
follows on the left: Temporally: 55; down temporally: 51; 
down: 40; down nasally: 42; nasally: 65; up nasally: 74; up: 
60; up temporally: 54.  The above test scores show the 
veteran's average concentric contraction was 45.5 degrees in 
the right eye and 55.125 degrees in the left eye.  The 
diagnosis was bilateral glaucoma.

A VA field examination was conducted in November 2000.  The 
examiner reported that the veteran was a crane operator and 
vision was critical to his job.  It was also reported that 
the veteran's told hem that, while his supervisor told him 
that he was going to lose his job as a crane operator because 
of his poor vision, his company was going to retrain him for 
another position.  Next, the examiner noted that he reviewed 
the results from the veteran's last employment eye 
examination and the Titmus vision tester recorder indicated 
substantial vision loss.  It was opined that this loss was a 
direct result of the glaucoma.  It was recommended that the 
veteran be given an increased rating, at least in part, 
because of problems with depth perception.

The veteran appeared for a VA examination in January 2001.  
At that time, the veteran did not complain of eye pain, 
injury, or infection.  He took medication for his glaucoma 
and wore glasses.  On examination, corrected visual acuity 
was 20/30 on the right and 20/25 on the left.  Intraocular 
pressure was 20 bilaterally.  EOM was full.  The "canea," 
iris, and the anterior chamber of the eyes were okay.  There 
was "mild NS" bilaterally.  Disc border shape and macular 
vessels were also okay.  There was "att" bilaterally.  
Pupils were equal and reactive to light.  The visual field 
extent at the eight principal meridians, in degrees, was as 
follows on the right: Temporally: 64; down temporally: 48; 
down: 46; down nasally: 52; nasally: 49; up nasally: 50; up: 
64; up temporally: 56.  The visual field extent at the eight 
principal meridians, in degrees, was as follows on the left: 
Temporally: 51; down temporally: 43; down: 37; down nasally: 
42; nasally: 58; up nasally: 59; up: 63; up temporally: 54.  
The above test scores show the veteran's average concentric 
contraction was 53.625 degrees in the right eye and 50.875 
degrees in the left eye.  The diagnosis was bilateral 
glaucoma.

The veteran last appeared for a VA examination in June 2004.  
At that time, the veteran did not complain of any visual 
symptoms.  The veteran took two medications for his glaucoma 
and wore glasses.  On examination, corrected visual acuity 
was 20/25 on the right and 20/20 on the left.  Intraocular 
pressure was 18 on the right and 17 on the left.  It was 
noted that pupils, extraocular muscles, cornea, iris, 
conjunctiva, eyelids, macula, vessels, and periphery were 
normal.  The anterior chambers of the eyes were clear.  The 
retinas were attached.  The lenses had mild nuclear 
sclerotic.  The cup/disc ration was 0.6 of the right and 0.4 
on the left, both with no optic atrophy.  The visual field 
extent at the eight principal meridians, in degrees, was as 
follows on the right: Temporally: 65; down temporally: 50; 
down: 40; down nasally: 41; nasally: 52; up nasally: 55; up: 
55; up temporally: 55.  The visual field extent at the eight 
principal meridians, in degrees, was as follows on the left: 
Temporally: 55; down temporally: 48; down: 40; down nasally: 
45; nasally: 65; up nasally: 55; up: 55; up temporally: 55.  
The above test scores show the veteran's average concentric 
contraction was 51.625 degrees in the right eye and 52.25 
degrees in the left eye.  The diagnosis was open angle 
glaucoma, and decreased depth perception of questionable 
reliability, not related to glaucoma.  

As to the other field of vision studies found in the claims 
file, the June 2004 VA examiner opined that they were all 
"similar and within experimental error."  It was also 
opined, as to the June 1993 study, that it was "similar in 
the left eye but the entire examination seems less 
accurate."

As to the veteran's problems with depth perception, the June 
2004 VA examiner opined that both the current examination and 
the one conducted in December 1998 showed some reduction in 
depth perception.  However, the reliability of these studies 
was questionable.  Moreover, it was opined that glaucoma does 
not affect depth perception unless a claimant essentially 
lost visual acuity in one eye.  Therefore, the examiner 
opined that any loss of depth perception was not related to 
glaucoma.

The Law and Analysis

Disability evaluations are determined by the application of a 
schedule of ratings which is based, as far as can practically 
be determined, on the average impairment of earning capacity.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2005).  Each service-
connected disability is rated on the basis of specific 
criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27 
(2005).  Additionally, although regulations require that a 
disability be viewed in relation to its recorded history, 
38 C.F.R. §§ 4.1, 4.2 (2005), when assigning a disability 
rating, it is the present level of disability which is of 
primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).

Regulations require that where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7.

It is the Board's responsibility to weigh the evidence, 
including the medical evidence, and determine where to give 
credit and where to withhold the same.  Evans v. West, 
12 Vet. App. 22, 30 (1998).  In so doing, the Board may 
accept one medical opinion and reject others.  Id.  At the 
same time, the Board cannot make its own independent medical 
determinations, and it must have plausible reasons, based 
upon medical evidence in the record, for favoring one medical 
opinion over another.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  Thus, the Board must determine the weight to be 
accorded the various items of evidence in this case based on 
the quality of the evidence and not necessarily on its 
quantity or source.

When practicable, ratings on account of visual impairment are 
to be based on examination by specialists, including 
uncorrected and corrected central visual acuity for distance 
and near based on the Snellen's test type or its equivalent.  
38 C.F.R. § 4.75.  

In the August 1999 rating decision, the RO confirmed and 
continued a 20 percent rating for bilateral glaucoma under 
38 C.F.R. § 4.84a, Diagnostic Code 6013-6078.  

In this regard, the minimum rating for glaucoma is 10 
percent.  38 C.F.R. § 4.84a, Diagnostic Code 6013.  Moreover, 
Diagnostic Code 6013 provides two ways in which a veteran may 
prevail on a claim for an increased rating when he has 
glaucoma - impairment of visual acuity and loss of field of 
vision.  Id.

As to impairment of visual acuity, the basis for rating for 
visual impairment will be the best distant vision obtainable 
after the best correction by glasses.  38 C.F.R. § 4.75.  
Where central visual acuity in both eyes is 20/40, a 
noncompensable rating is assigned.  38 C.F.R. § 4.84a, 
Diagnostic Code 6079.

As seen above, the medical evidence does not show the 
veteran's corrected visual acuity to be 20/40 or worse in 
either eye.  Specifically, corrected visual acuity on VA 
examination was 20/30 bilaterally in August 1999, 20/30 on 
the right and 20/25 on the left in January 2001, and 20/25 on 
the right and 20/20 on the left in June 2004.  Treatment 
records are likewise negative for visual acuity being 20/40 
or worse.  Therefore, an evaluation in excess of 20 percent 
is not warranted on the basis of impairment of visual acuity.  
Id.

As to loss of field of vision, regulations provide that 
measurement of the visual field will be made when there is 
disease of the optic nerve or when otherwise indicated.  The 
usual perimetric methods will be employed, using a standard 
perimeter and three millimeter white test object.  At least 
16 meridians 221/2 degrees apart will be charted for each eye.  
The charts will be made a part of the report of examination 
and not less than two recordings, and three when possible, 
will be made.  The minimum limit for this function is 
established as a concentric central contraction of the visual 
field to five degrees.  This type of contraction of the 
visual field reduces the visual efficiency to zero.  
38 C.F.R. § 4.76.

The Rating Schedule provides that the extent of visual field 
contraction in each eye is determined by recording the extent 
of the remaining visual fields in each of the eight 45 degree 
principal meridians.  The number of degrees lost is 
determined at each meridian by subtracting the remaining 
degrees from the normal visual fields given in Table III.  
The degrees lost are then added together to determine total 
degrees lost.  This is subtracted from 500.  The difference 
represents the total remaining degrees of visual field.  The 
difference divided by eight represents the average 
contraction for rating purposes.  38 C.F.R. § 4.76a.

Under Table III of § 4.76a, the normal visual field extent at 
the eight principal meridians, in degrees, is: Temporally: 
85; down temporally: 85; down: 65; down nasally: 50; nasally: 
60; up nasally: 55; up: 45; up temporally: 55. The total is 
500 degrees.

Impairment of field of vision is evaluated pursuant to the 
criteria found in Diagnostic Code 6080.  Under that code, 
loss of temporal half of the visual field warrants a 30 
percent rating if bilateral, a 10 percent rating if 
unilateral, or is rated as 20/70.  Loss of the nasal half of 
the visual field bilaterally results in a 20 percent rating, 
unilaterally results in a 10 percent rating, or may be rated 
as 20/50.  Concentric contraction of the visual field to 5 
degrees, results in a 100 percent rating if bilateral, a 30 
percent rating if unilateral, or may be rated as 5/200.  
Concentric contraction of the visual field to 15 degrees but 
not to 5 degrees results in a 70 percent bilateral rating, a 
20 percent unilateral rating, or is rated as 20/200.  
Concentric contraction of the visual field to 30 degrees but 
not to 15 degrees, bilaterally, results in a 50 percent 
rating, unilaterally results in a 10 percent rating, or is 
rated as 20/100.  Concentric contraction of the visual field 
to 45 degrees but not to 30 degrees bilaterally results in a 
30 percent rating, unilaterally results in a 10 percent 
rating, or is rated as 20/70.  A concentric contraction of 
the visual field to 60 degrees but not to 45 degrees results 
in a bilateral rating of 20 percent, a unilateral rating of 
10 percent, or rate as 20/50.  38 C.F.R. § 4.84a, Diagnostic 
Code 6080.

Demonstrable pathology commensurate with the functional loss 
will be required.  The concentric contraction ratings require 
contraction within the stated degrees, temporally; the nasal 
contraction may be less.  38 C.F.R. § 4.84a, Diagnostic Code 
6080, Note (2).

With the above criteria in mind, as seen above, the medical 
evidence does not show the veteran's average concentric 
contraction to be 45 degrees or less in either eye.  
Specifically, the veteran's average concentric contraction on 
VA examination was 45.5 degrees in the right eye and 55.125 
degrees in the left eye in August 1999; 53.625 degrees in the 
right eye and 50.875 degrees in the left eye in January 2001; 
and 51.625 degrees in the right eye and 52.25 degrees in the 
left eye in June 2004.  Given his corrected visual acuity at 
the above VA examinations, the Board may not rate the 
veteran's bilateral glaucoma as 20/50.  Therefore, under 
Diagnostic Code 6080, the veteran's bilateral impairment of 
his visual fields does not warrant a rating in excess of 20 
percent.  38 C.F.R. § 4.84a.

Therefore, the appeal is denied.

In reaching the above conclusion, the Board has not 
overlooked the veteran's claim that his glaucoma caused loss 
of depth perception.  However, the June 2004 VA examiner 
opined that any loss was unrelated to his service connected 
glaucoma.  This medical opinion is not contradicted by any 
other medical evidence of record.  See Evans v. West, 
12 Vet. App. 22, 30 (1998).  Therefore, further discussion of 
this problem need not be undertaken by the Board.

Based on the veteran's written statements to the RO, his 
personal hearing testimony, and statements to VA examiners as 
well as the opinion given by the November 2000 VA field 
examiner, the Board considered the application of 38 C.F.R. 
§ 3.321(b)(1) (2005).  Although the veteran has described his 
problem as being so bad that he can no longer read or operate 
a crane, the evidence does not objectively show an 
exceptional or unusual disability picture as would render 
impractical the application of the regular schedular rating 
standards.  Id.  There simply is no objective evidence that 
his loss of vision has resulted in frequent periods of 
hospitalization or in marked interference with employment.  

The Board acknowledges that the veteran's service connected 
disorder may have contributed to his loss of a job as a crane 
operator.  The rating schedule is not written, however, to 
ensure that a claimant will always be able to retain 
employment in a particular occupation.  Rather, the schedule 
is intended to compensate for average impairments in earning 
capacity resulting from service-connected disability in civil 
occupations.  38 U.S.C.A. § 1155.  "Generally, the degrees 
of disability specified in the rating schedule are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the several grades of disability."  38 C.F.R. § 4.1.  
Therefore, given the lack of objective evidence showing 
unusual disability not contemplated by the rating schedule, 
the Board concludes the criteria for submission for extra-
schedular consideration pursuant to 38 C.F.R. § 3.321(b)(1) 
are not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996).

The Board has also not overlooked the veteran's and his 
representative's written statements to the RO as well as the 
claimant's statements to his VA physicians and his personal 
hearing testimony.  While lay witnesses are competent to 
describe experiences and symptoms that result therefrom, 
because laypersons are not trained in the field of medicine, 
they are not competent to provide medical opinion evidence as 
to the current severity of a disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  Therefore, the 
veteran's statements, as well as those of his representative, 
addressing the severity of the claimant's glaucoma are not 
probative evidence as to the issue on appeal.

Finally, the Board also considered the doctrine of reasonable 
doubt.  However, as the preponderance of the evidence is 
against the veteran's claim, the doctrine is not for 
application.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Accordingly, the claim must be denied. 


ORDER

Entitlement to an increased rating for bilateral glaucoma is 
denied.


____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


